Citation Nr: 1736075	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1971 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in February 2015.  The case
has since been returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current hypertension did not manifest in service or within one year thereafter and is not otherwise related to his military service or his service-connected type II diabetes mellitus.



CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the 
claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§5103(a), 5103A; 38 C.F.R. §3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§5103(a); 38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in May 2011, prior to the initial decision on the claim, as well as a notice letter in July 2011.  The claim was subsequently readjudicated by the RO in a statement of the case and a supplemental statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Moreover, the requirements with respect to the content of the notice were met in this case.  In the May 2011 and July 2011 letters, the RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The July 2011 letter specifically advised him of the evidence needed to substantiate a claim for service connection on a secondary basis.    The letters also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service personnel and treatment records, and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim. 
The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

In addition, the Veteran was afforded a VA examination in May 2015 in connection with the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination and medical opinion are adequate to decide the case because they are predicated on a review of the claims file, including the Veteran's medical history.  The opinion also sufficiently addresses the medical issue in this case and is supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. §3.159(c)(4) (2016).

The Board also finds that there has been substantial compliance with the February 2015 remand directives.  In particular, the AOJ obtained records from Dr. T.L.M. (initials used to protect privacy) and afforded the Veteran a VA examination.  There has been no allegation otherwise.  

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103 (c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims. The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that the VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303(d) (2016).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Cardiovascular-renal disease, including hypertension, is considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§3.307, 3.309 (2016).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. §3.310.

In considering the evidence of record under the laws and regulation as set forth above, the Board concludes the Veteran is not entitled to service connection for hypertension. 

The Veteran's service treatment records are negative for any complaints, treatment, and diagnosis of hypertension.  In fact, his blood pressure was recorded as 120/66 at his June 1975 separation examination, and he denied having a history of high blood pressure at that time.  There is also no medical evidence showing that the Veteran had hypertension within one year of his separation of service.  Instead, the medical evidence documents him as first being diagnosed in 2003. See e.g. May 2015 VA examination report; February 2012 letter from Dr. T.L.M.

In addition, the Veteran has not asserted that his hypertension manifested in service or within one year thereafter.  In fact, he told the May 2015 VA examiner that he never had problems with his blood pressure in service.  He believed that he was first told that he had blood pressure problems in the 1980s.  Notably, the Veteran and his representative clarified at the April 2013 hearing that they believe his hypertension is secondary to his service-connected type II diabetes mellitus.  

In addition to the lack of evidence showing that hypertension manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current disorder to the Veteran's military service.  In this regard, the May 2015 VA examiner opined that the Veteran's current hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  In so doing, she observed that there was no diagnosis of the disorder in service and that the available records show that he was not diagnosed until August 2003.  Thus, there was no evidence of continuity or nexus to service.

There is no medical opinion otherwise relating the Veteran's current hypertension to service.  Moreover, as noted above, the Veteran and his representative have indicated that are seeking service connection on a secondary basis.   Therefore, the preponderance of the evidence weighs against a finding that the Veteran's current hypertension manifested in service or within one year thereafter or is otherwise related thereto.

As to the Veteran's claim that his hypertension is related to his service-connected  type II diabetes mellitus, the Board finds that the most probative evidence of record does not support this contention.  Although the Veteran has a current diagnosis of hypertension and is service-connected for type II diabetes mellitus, the more probative evidence has not established a relationship between these disorders.

The May 2015 VA examiner reviewed the Veteran's medical history and observed that he was diagnosed with type II diabetes mellitus in October 2000.  His diabetes was controlled with diet until December 2010 when medications were added along with diet to treat the disorder.  The examiner noted that the Veteran was diagnosed with hypertension in 2003.  The examiner indicated that there was no indication of renal disease at the time of the onset of hypertension.  Upon current laboratory evaluation, the Veteran was noted to have slightly elevated creatinine without indication of diabetic nephropathy, as there was no evidence of microalbuminuria. The current laboratory findings also indicate that the mild elevation in creatinine is more likely due to long term hypertension and not related to the diagnosis of type II diabetes mellitus.  The examiner also stated that peer-reviewed medical literature indicates that type II diabetes mellitus without renal disease is not a well-documented cause of hypertension or cause of aggravation of the disorder.

There is no medical opinion otherwise showing that the Veteran's current hypertension is caused or aggravated by his service-connected type II diabetes mellitus. 

The Board acknowledges the Veteran's own statements that his hypertension is secondary to his service-connected type II diabetes mellitus.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his hypertension.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his hypertension, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the delayed onset of the disorder. 

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board nevertheless finds the VA medical opinion to be more probative, as it is based on a review of the record, an examination, and the examiners' own medical expertise, training, and knowledge.  The examiner supported her conclusion with a rationale that considered medical literature and laboratory findings.

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly the Board concludes that service connection for hypertension is not warranted.


ORDER

Service connection for a hypertension is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


